Name: Commission Regulation ( EEC ) No 3629/91 of 13 December 1991 extending the validity of Regulation ( EEC ) No 1658/91 establishing arrangements for retrospective Community surveillance of Atlantic salmon imports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/38 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3629/91 of 13 December 1991 extending the validity of Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance of Atlantic salmon imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 24 (2) thereof, Whereas Commission Regulation (EEC) No 1658/91 of 14 June 1991 (3) introduced arrangements applicable to 31 December 1991 for retrospective Community surveil ­ lance of Atlantic salmon imports ; Whereas because of serious disturbance of the Commu ­ nity market for salmon the Commission has, by Regula ­ tion (EEC) No 3270/91 (4), as amended by Regulation (EEC) No 3382/91 (*), made Atlantic salmon imports subject to observance of a minimum price ; Whereas so that proper monitoring of the trend of Atlantic salmon imports can be continued and action taken to forestall any further deterioration in the market the period of validity of the surveillance arrangements introduced by Regulation (EEC) No 1658/91 should be extended for six months ; Whereas it appears necessary to extend these arrange ­ ments to cover new commercial presentations of Atlantic salmon, HAS ADOPTED THIS REGULATION : Article 1 The temporary arrangements for retrospective Commu ­ nity surveillance of imports of Atlantic salmon introduced by Commission Regulation (EEC) No 1658/91 are extended to 30 June 1992. Article 2 The Annex to Regulation (EEC) No 1658/91 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. ' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990 , p. 10 . (3) OJ No L 151 , 15. 6. 1991 , p. 51 . (4) OJ No L 308 , 9 . 11 . 1991 , p. 34. 0 OJ No L 319, 21 . 11 . 1991 , p. 54. 14. 12. 91 No L 344/39Official Journal of the European Communities ANNEX SPECIES : Atlantic salmon (Salmo salar); CN CODES : ex 0302 12 00 and ex 0303 22 00 MEMBER STATE : Country of origin : Date of import : Definition of product Quantity imported(in kg) Unit price (ecu per kg) I. Fresh or refrigerated  Whole 1  2 kg 2  3 kg ll 3  4 kg 4 kg and over  Gutted 1  2 kg 2 - 3 kg 3  4 kg 4 kg and over ll  Gutted and with head removed 1  2 kg 2 - 3 kg 3  4 kg 4 kg and over II . Frozen ll (all forms of presentation) 1  2 kg 2 - 3 kg ll 3  4 kg 4 kg and over